Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into on January 31, 2012, but
effective as of February 1, 2012 (the “Effective Date”), by and between CVR GP,
LLC, a Delaware limited liability company (“Company”), and the general partner
of CVR Partners, LP, a Delaware limited partnership (“Partnership”), and Kevan
A. Vick (“Consultant”). CVR Energy, Inc., a Delaware corporation (“CVR”) and the
Partnership are parties to this agreement solely for purposes of Section 4, and
are third party beneficiaries of Sections 5 – 10.

CVR and Consultant were parties to a Third Amended and Restated Employment
Agreement dated as of January 1, 2011 (the “Prior Employment Agreement”).
Pursuant to an Assignment and Assumption dated January 1, 2012, CVR assigned to
Company and Company assumed, the Prior Employment Agreement. Company and
Consultant are parties to an Amended and Restated Employment Agreement dated as
of January 1, 2012 (the “Employment Agreement”), which superseded the Prior
Employment Agreement.

Consultant is a valued executive of Company, and has informed Company and CVR
that he is retiring as of the Effective Date. Company desires to retain
Consultant to provide certain consulting services to Company, and Consultant is
willing to provide such services to Company, in each case, on the terms and
conditions set forth in this Agreement.

1. Services.

(a) Scope. As of the Effective Date, Company hereby agrees to engage Consultant,
and Consultant hereby agrees to provide to Company, Partnership and their
respective subsidiaries and affiliates such consulting and advisory services as
may be reasonably requested by Company or the Board of Directors of Company from
time to time (the “Services”), subject to the limitations described in
subsection (c) below. As of the Effective Date, Consultant hereby resigns from
all positions as an officer of Company, CVR and their respective affiliates.

(b) Term. Consultant’s term of engagement pursuant to this Agreement will
commence on the Effective Date, and continue for a term of two years (the
“Stated Term”). Notwithstanding the foregoing, this Agreement may be terminated
at any time in accordance with Section 2. The “Term” of this Agreement is the
period of time commencing with the Effective Date and continuing until the
earlier of the (i) expiration of the Stated Term, and (ii) termination in
accordance with Section 2.

(c) Limitations. Consultant agrees to make himself reasonably available to
render Services; provided, Consultant will not be required to provide Services
(i) in excess of eight days in any calendar month, (ii) in excess of 400 hours
during year one of the Stated Term and (iii) in excess of 200 hours during year
two of the Stated Term.

2. Termination.

(a) Company may terminate this Agreement effective immediately following the
occurrence of an event constituting Cause. For purposes of this Agreement,
“Cause” means



--------------------------------------------------------------------------------

Consultant has engaged in any of the following: (i) an act that constitutes
willful misconduct or gross negligence relating to Company, the Partnership or
any of their respective affiliates; (ii) the indictment for, conviction of or
entering a plea of guilty or nolo contendere to a crime constituting a felony
(other than a traffic violation or other offense or violation outside of the
course of the Services, which does not adversely affect Company, the
Partnership, or their respective affiliates or their reputation or the ability
of Consultant to perform the Services; or (iii) material breach of Consultant’s
covenants in Sections 5, 6, 7 or 8 of this Agreement or any material written
policy of Company, the Partnership or any of their respective affiliates after
written notice of such breach and failure by Consultant to correct such breach
within 10 business days, provided that no notice of, nor opportunity to correct,
such breach will be required hereunder if such breach cannot be cured.

(a) Termination by Consultant. Consultant may terminate this Agreement: (i) at
any time and for any reason by serving written notice to Company at least 30
days in advance of the proposed termination date; or (ii) immediately by serving
written notice to Company in the event of any breach of Company’s obligations
pursuant to this Agreement. This Agreement also terminates upon death of
Consultant.

3. Fees. In consideration of Consultant’s performance of the Services, Company
agrees to pay Consultant the following fees: (i) an annual retainer of $63,000
payable monthly; plus (ii) $175 per hour for all hours Consultant performs the
Services in excess of any of the time limitations specified in Section 1(c) of
this Agreement. Company also agrees to pay Consultant his annual bonus for 2011
in accordance with other executives of Company receiving bonuses pursuant to the
CVR Performance Incentive Plan. Company will also reimburse Consultant for all
ordinary and necessary expenses incurred and paid by Consultant in the course of
the performance of the Services pursuant to this Agreement and consistent with
Company’s policies in effect from time to time with respect to travel and other
business expenses, and subject to Company’s requirements with respect to the
manner of reporting such expenses.

4. Amendments to Equity Awards.

(a) Partnership Award. The Partnership and Consultant are parties to an Employee
Phantom Unit Agreement dated December 30, 2011 (the “Partnership Award
Agreement”), pursuant to which Consultant was granted an award of phantom units
on the terms provided therein and the CVR Partners, LP Long-Term Incentive Plan
(the “Partnership Plan”). The Partnership Award Agreement includes a number of
terms conditioned on Consultant continuing to serve as an employee of the
Partnership or its affiliates. The Partnership Plan permits consultants to
receive awards, and in consideration of the Consultant’s prior service to the
Partnership and the Services to be provided herein, as well as the restrictive
covenants provided herein, the Partnership desires to amend the Partnership
Award Agreement to permit the continued vesting of the award on the terms
provided therein, notwithstanding Consultant’s change in status from an employee
to a consultant. The Partnership Award Agreement is hereby amended such that all
references to and conditions based on employment will be deemed to include
service as an employee or consultant.

 

2



--------------------------------------------------------------------------------

(b) CVR Awards. CVR and Consultant are parties to Restricted Stock Agreements
dated July 16, 2010 and December 31, 2010 (the “CVR Award Agreements”), pursuant
to which Consultant was granted awards of restricted stock on the terms provided
therein and the CVR Energy, Inc. Long-Term Incentive Plan (the “CVR Plan”). The
CVR Award Agreements includes a number of terms conditioned on Consultant
continuing to serve as an employee of CVR or its affiliates. The CVR Plan
permits consultants to receive awards, and in consideration of the Consultant’s
prior service to CVR and the restrictive covenants provided herein, CVR desires
to amend the CVR Award Agreements to permit the continued vesting of the award
on the terms provided therein, notwithstanding Consultant’s change in status
from an employee to a consultant. The CVR Award Agreements are hereby amended
such that all references to and conditions based on employment will be deemed to
include service as an employee or consultant.

5. Confidentiality and Non-Disclosure.

(a) Confidential Information. “Confidential Information” means all information
disclosed by or on behalf of Company to Consultant relating to the business of
Company, Partnership or their respective subsidiaries and affiliates, including,
but not limited to, inventions, concepts, designs, processes, specifications,
schematics, equipment, reaction mechanisms, processing techniques, formulations,
chemical compositions, technical information, drawings, diagrams, software
(including source code), hardware, control systems, research, test results,
plant layout, feasibility studies, procedures or standards, know-how, manuals,
patent information, the identity of or information concerning current and
prospective customers, suppliers, consultants, licensors, licensees,
contractors, subcontractors or other agents, financial and sales information
(including interim and unaudited financial statements, models and pro forma
information), current or planned commercial activities, business strategies,
marketing plans, or other information relating to their respective business
activities or operations and those of their respective affiliates, customers,
suppliers, consultants, licensors, contractors, subcontractors, agents or any
others to whom any such party owes a duty of confidentiality, except to the
extent such information (i) is or becomes generally available to or known by the
public through no fault of Consultant, (ii) is or becomes generally available to
Consultant on a non-confidential basis from a source other than Company,
Partnership, their respective subsidiaries or affiliates or their respective
employees, agents or representatives, provided that such source was not known to
Consultant (after due inquiry) to be bound by a confidentiality agreement with
Company, Partnership or their respective subsidiaries or affiliates, or
(iii) was previously known to Consultant as evidenced by its written records.
Specific disclosures will not be deemed to be within the foregoing exceptions
merely because they are embraced by more general information within the
exceptions. In addition, any combination of features disclosed will not be
deemed to be within the foregoing exceptions merely because individual features
may be within the exceptions.

(b) Restrictions. Consultant agrees that, as between the parties, all
Confidential Information remains the exclusive property of Company, Partnership
or their respective subsidiaries or affiliates. In addition, Consultant agrees
that, during the Term and for a period of 10 years thereafter, (i) Consultant
will use the Confidential Information solely in connection with the Services,
and for no other reason; (ii) Consultant will not disclose the

 

3



--------------------------------------------------------------------------------

Confidential Information (in whole or in part) to any other person or entity;
and (iii) Consultant will protect the Confidential Information to the same
extent Consultant protects his or her own like trade secrets and confidential
information, but in no event will Consultant use less than commercially
reasonable care.

(c) Compelled Disclosure. If Consultant receives a request or is required by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process to disclose all or any part of the Confidential
Information, then Consultant agrees to (i) immediately notify Company in writing
of the existence, terms and circumstances surrounding such a request or
requirement, and (ii) assist Company in seeking a protective order or other
appropriate remedy satisfactory to Company (at the expense of Company). If such
protective order or other remedy is not obtained (or Company waives compliance
with the provisions hereof), then (x) Consultant may disclose that portion of
the Confidential Information Consultant is legally required to disclose,
(y) Consultant will exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded the Confidential Information to be
disclosed, and (z) Consultant will give written notice to Company of the
information to be so disclosed as far in advance of its disclosure as
practicable.

(d) Return of Confidential Information. Upon the request of Company and in any
event upon the expiration or termination of this Agreement, Consultant will
promptly return to Company, all originals and copies of the Confidential
Information and any materials or data containing or derived therefrom, including
hard copy and electronic records, and will use reasonably practicable efforts to
purge from all computer storage devices any image or copies of such Confidential
Information, materials or data.

(e) Securities Law Restriction. Consultant hereby acknowledges that Consultant
is aware that the United States securities laws prohibit any person who has
received from an issuer material, non-public information concerning the matters
which are the subject of this Agreement from purchasing or selling securities of
such issuer or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities while in posession of material non-public
information.

6. Non-Competition. By and in consideration of Company, the Partnership and CVR
entering into this Agreement and the payments to be made and benefits to be
provided by such entities hereunder, and in further consideration of
Consultant’s exposure to the Confidential Information, Consultant agrees that
Consultant will not, for a period of 24 months following the Effective Date (the
“Restriction Period”), directly or indirectly, own, manage, operate, join,
control, be employed by, or participate in the ownership, management, operation
or control of, or be connected in any manner with, including, without
limitation, holding any position as a stockholder, director, officer,
consultant, independent contractor, employee, partner, or investor in, any
Restricted Enterprise (as defined below); provided, that in no event will
ownership of one percent (1%) or less of the outstanding securities of any class
of any issuer whose securities are registered under the Securities Exchange Act
of 1934, as amended, standing alone, be prohibited by this Section 6, so long as
Consultant does not have, or exercise, any rights to manage or operate the
business of such issuer other than rights as a stockholder thereof. For purposes
of

 

4



--------------------------------------------------------------------------------

this paragraph, “Restricted Enterprise” means any person or entity that is
actively engaged in any business which is either (i) in competition with the
business of the Partnership, Company or any of their respective affiliates
conducted during the preceding 12 months, or (ii) proposed to be conducted by
the Partnership, Company or any of their respective affiliates in the
Partnership’s, Company’s or their respective affiliate’s business plan as in
effect at that time; provided, that (x) with respect to any person or entity
that is actively engaged in the refinery business, a Restricted Enterprise only
includes such a person or entity that operates or markets in any geographic area
in which the Partnership, Company or any of their respective affiliates operates
or markets with respect to its refinery business and (y) with respect to any
person or entity that is actively engaged in the fertilizer business, a
Restricted Enterprise only includes such a person or entity that operates or
markets in any geographic area in which the Partnership, Company or any of their
respective affiliates operates or markets with respect to its fertilizer
business. During the Restriction Period, upon request of Company, Consultant
will notify Company of Consultant’s then-current employment status. For the
avoidance of doubt, a Restricted Enterprise will not include any person or
entity or division thereof that is engaged in the business of supplying (but not
refining) crude oil or natural gas.

7. Non-Solicitation of Employees. During the Restriction Period, Consultant will
not directly or indirectly contact, induce or solicit (or assist any person or
entity to contact, induce or solicit) for employment any person who is, or
within 12 months prior to the date of such solicitation was, an employee of the
Partnership, Company or any of their respective affiliates.

8. Non-Solicitation of Customers/Suppliers. During the Restriction Period,
Consultant will not (i) contact, induce or solicit (or assist any person or
entity to contact, induce or solicit) any person or entity that has a business
relationship with the Partnership, Company or any of their respective affiliates
in order to terminate, curtail or otherwise interfere with such business
relationship or (ii) solicit, other than on behalf of the Partnership, Company
or their respective affiliates, any person or entity that Consultant knows or
should have known (x) is a current customer of the Partnership, Company or any
of their respective affiliates in any geographic area in which the Partnership,
Company or any of their respective affiliates operates or markets or (y) is a
person or entity in any geographic area in which the Partnership, Company or any
of their respective affiliates operates or markets with respect to which the
Partnership, Company or any of their respective affiliates has, within the 12
months prior to the date of such solicitation, devoted more than de minimis
resources in an effort to cause such person or entity to become a customer of
the Partnership, Company or any of their respective affiliates in that
geographic area. For the avoidance of doubt, the foregoing does not preclude
Consultant from soliciting, outside of the geographic areas in which the
Partnership, Company or any of their respective affiliates operates or markets,
any person or entity that is a customer or potential customer of the
Partnership, Company or any of their respective affiliates in the geographic
areas in which it operates or markets.

9. Extension of Restriction Period. The Restriction Period will be extended for
a period of time equal to any period during which the Executive is in breach of
any of Sections 6, 7 or 8 hereof.

 

5



--------------------------------------------------------------------------------

10. Specific Performance. Consultant recognizes and acknowledges that
irreparable damage will result to Company, the Partnership or their respective
affiliates, as the case may be, in the event of the breach or threatened breach
of any of the foregoing covenants and assurances by Consultant contained in
Section 5, 6, 7 or 8, and that the applicable entity’s remedies at law for any
such breach or threatened breach will be inadequate. Therefore, in addition to
such other remedies that may be available to it, Company, the Partnership or
their respective affiliates, as the case may be, will be entitled to an
injunction, including a mandatory injunction, to be issued by any court of
competent jurisdiction ordering compliance with this Agreement or enjoining and
restraining Consultant, and each and every person and entity acting in concert
or participation with Consultant, from the continuation of such breach.

11. Mutual Release. Except for the obligations of the parties set forth in this
Agreement, (i) Consultant hereby releases Company, the Partnership and their
respective affiliates, and the officers, directors, partners, employees,
shareholders, agents and employees of each of the foregoing, from all legal and
equitable claims, causes of action, contracts, obligations, debts, damages,
demands, agreements, promises, liabilities, costs, expenses, attorneys’ fees and
losses of any kind whatsoever, foreseen or unforeseen, matured or unmatured,
known or unknown, accrued or not accrued, existing now or to be created in the
future, based upon all facts, transactions and events through the Effective
Date; provided such release will not extend to rights to indemnification or
coverage under any directors and officers liability insurance policy Consultant
may have with respect to services to Company, the Partnership or their
respective affiliates, and (ii) Company hereby releases Consultant from all
legal and equitable claims, causes of action, contracts, obligations, debts,
damages, demands, agreements, promises, liabilities, costs, expenses, attorneys’
fees and losses of any kind whatsoever, foreseen or unforeseen, matured or
unmatured, known or unknown, accrued or not accrued, existing now or to be
created in the future, based upon all facts, transactions and events through the
Effective Date.

12. Independent Contractor. The performance of Consultant’s duties and
obligations under this Agreement are those of an independent contractor and
nothing in this Agreement will be construed or interpreted to create or imply an
agency or employment relationship between Company and Consultant. As a result,
Consultant understands that Consultant is not covered by any state workers’
compensation coverage or unemployment insurance coverage by Company. Company
will not withhold nor be held liable for Federal or state payroll taxes
including, but not limited to, Federal Withholding Tax, any state unemployment
or similar taxes of any nature or taxes required by the Federal Insurance
Contribution Act (FICA), or Federal Unemployment Tax Act (FUTA), for Consultant,
as all such obligations are the exclusive responsibility of Consultant.

13. Severability. If a final judicial determination is made that any provision
of this Agreement is an unenforceable, invalid or illegal restriction against
Consultant, the provisions of this Agreement will be rendered void only in such
jurisdiction and only to the extent that such judicial determination finds such
provisions unenforceable, invalid or illegal, and the enforceability, validity,
and legality of the remainder of this Agreement will not be affected.

 

6



--------------------------------------------------------------------------------

14. Notice. Any notice, request, consent or communication under this Agreement
is effective only if it is in writing and (i) personally delivered, (ii) sent by
certified mail, return receipt requested, postage prepaid, (iii) sent by a
nationally recognized overnight delivery service, with delivery confirmed,
(iv) sent via facsimile transmission, with receipt confirmed, or (v) sent by
electronic mail, with receipt confirmed addressed as follows:

 

If to Company:    CVR GP, LLC    Attn: General Counsel    10 East Cambridge
Circle Drive, Suite 250    Kansas City, Kansas 66103    Fax: (913) 982-5651   
esgross@cvrenergy.com If to Consultant:    Kevan A. Vick    4704 Cherry Hills
Court    Lawrence, Kansas 66047

or such other persons or to such other addresses as may be furnished in writing
by any party to the other party, and will be deemed to have been given only upon
its delivery in accordance with this Section.

15. Waiver; Amendment. No delay on the part of any party in the exercise of any
right, power or remedy will operate as a waiver thereof, nor will any single or
partial exercise by any party of any right, power or remedy preclude other or
further exercise thereof, or the exercise of any other right, power or remedy of
such party. No amendment, modification or waiver of, or consent with respect to,
any provision of this Agreement by any party is effective unless the same is in
writing and signed by such party, and then any such amendment, modification,
waiver or consent is effective only in the specific instance and for the
specific purpose for which given.

16. Assignment. This Agreement is personal and Consultant may not assign this
Agreement or delegate any of its duties or responsibilities hereunder without
the prior written consent of Company. Company may assign this Agreement without
notice to or consent of Consultant to, and thereafter it will be binding upon
and enforceable by, any subsidiary or affiliate of Company, or any person or
entity that acquires or succeeds to substantially all of the business or assets
of Company (and such person or entity will be included in the definition of
“Company” for all purposes of this Agreement) but is not otherwise assignable by
Company.

17. Entire Agreement. This Agreement constitutes and expresses the entire
agreement of the parties with respect to the subject matter hereof, and
supersedes all previous oral or written agreements of the parties with respect
to the subject matter hereof. The Employment Agreement is hereby terminated.

18. Governing Law. This Agreement and all rights and obligations of the parties
hereunder is governed by, and is to be construed and interpreted in accordance
with, the laws of the State of Kansas applicable to agreements made and to be
performed entirely within such State, including all matters of enforcement,
validity and performance, and without giving effect to the principles of
conflict of laws to the contrary.

 

7



--------------------------------------------------------------------------------

19. Consent to Venue, Jurisdiction and Service of Process. A party may initiate
in the courts of the State of Kansas, County of Wyandotte, or, if it has or can
acquire jurisdiction, in the United States District Court for the District of
Kansas, but only in one of those courts and not in any other court, a proceeding
seeking to enforce any provision of this Agreement or seeking any remedy in
connection with the transactions contemplated by this Agreement. Each of the
parties consents to the exclusive venue and jurisdiction of those courts (and of
the appropriate appellate courts) in any such action or proceeding and waives
any objection to venue or jurisdiction therein. Process in any such action or
proceeding may be served by delivering a copy of the process to the party to be
served at the address and in the manner provided for giving notices in this
Agreement. Nothing in this Section, however, affects the right of any party to
serve legal process in any other manner permitted by law.

20. Time of the Essence. Time is of the essence of each and every term of this
Agreement.

21. Survival. All obligations of Consultant that by their nature involve
performance, in any particular, after the expiration or termination of this
Agreement, or that cannot be ascertained to have been fully performed until
after the expiration or termination of this Agreement, will survive the
expiration or termination of this Agreement.

22. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and do not restrict or otherwise modify any of
the terms or provisions of this Agreement.

23. Reliance and Construction. The parties acknowledge that this Agreement is
written in a manner that is fully understandable and they have had an
opportunity to consult with counsel. Each party is entering into this Agreement
in reliance on each party’s own judgment, and not in reliance on any statements
made by the other party or statements made by the other party’s counsel. This
Agreement is to be construed as if drafted jointly by the parties.

24. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which constitute one
agreement that is binding upon each of the parties, notwithstanding that all
parties are not signatories to the same counterpart.

[signature page follows]

 

8



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first written above.

 

“Company”     “Consultant” CVR GP, LLC     By:  

/s/ Byron R. Kelley

   

             /s/ Kevan A. Vick

Name:   Byron R. Kelley     Name:   Kevan A. Vick Title:   Chief Executive
Officer and President     “Partnership”     “CVR” CVR Partners, LP     CVR
Energy, Inc. by: CVR GP, LLC, its general partner     By:  

/s/ Byron R. Kelley

    By:  

/s/ John J. Lipinski

Name:   Byron R. Kelley     Name:   John J. Lipinski Title:   Chief Executive
Officer and President     Title:   Chief Executive Officer and President